Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 09/21/2021 and claims 1-4, 6-11 and 13-20 are now in condition for allowance.
3.	As Applicant pointed out on pages 11-13 of the response, art of record, Allocca, Kuo, Doran or Arnold, does not teach and/or fairly suggest a process for:
“a dynamic shadow testing environment for machine-learning models using replicated transaction data in the shadow testing environment as input for testing a  transaction service using a machine-learning model wherein a transaction service comprising at least one computer-implemented service having an action triggered by one or more parameters of a payment transaction; wherein the shadow testing environment transaction service is generated using a machine-learning mode and receives a transaction authorization request and transaction data associated with a payment device; and the transaction service associated with the transaction is identified based on a parameter of the transaction data wherein the shadow testing environment associated with the at least one transaction service; and wherein the replicating of the transaction data occurs in real-time” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 8 and 15. 
Thus all pending claims 1-4, 6-11 and 13-20 are allowed over the art of record.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193